TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-09-00624-CV



                                     In re Glenda Peace


                 ORIGINAL PROCEEDING FROM WILLIAMSON COUNTY



                           MEMORANDUM OPINION


              The petition for writ of mandamus and motion for emergency stay are denied. See

Tex. R. App. P. 52.8(a).




                                            __________________________________________

                                            Jan P. Patterson, Justice

Before Chief Justice Jones, Justices Patterson and Henson

Filed: November 5, 2009